Citation Nr: 0841708	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-14 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to August 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for service 
connection for major depressive disorder with history of 
psychotic features, also claimed as schizophrenia.  

In August 2007, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.  

The veteran contends that he has schizophrenia and depression 
as a result of service.  He asserts that his psychiatric 
condition began while in the Navy, but acknowledges that he 
was not aware that he had a psychiatric problem at that time.  
The veteran also acknowledges that he did not receive any 
treatment for a psychiatric condition while in service and 
that it was not until ten years after his discharge that he 
first sought treatment.  He asserts, however, that he 
recognized the symptoms he exhibited in service, to include 
symptoms of withdrawal and a self-defeating attitude, to be 
the same as those he exhibited after service.  The veteran 
also reports that he was disciplined by Captain's Mast on 
several occasions while in service and asserts that his 
personnel records reveal the problems he had in service.  See 
April 2007 VA Form 9; August 2007 hearing transcript.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any psychiatric 
condition, and at the time of his separation from service, 
clinical evaluation of the veteran's psychiatric functioning 
was normal and there were no notations made involving any 
psychiatric problems.  See July 1989 report of medical 
examination.  

The veteran's service personnel records reveal that in 
October 1984, he was cited for being disrespectful towards 
the Chief District Officer (CDO) at the National Training 
Center (NTC) in Orlando, Florida; for resisting being 
apprehended; for being drunk and disorderly; and for 
conducting himself in a manner prejudicial to good order and 
discipline.  See court memorandum.  A Captain's Mast was held 
on November 2, 1984.  See administrative remarks.  The 
veteran was also subjected to the commanding officer's 
nonjudicial punishment for disobeying a lawful order and 
falsifying an official record in June 1985.  

Post-service medical evidence reveals that the veteran has 
received treatment at the VA Medical Center (VAMC) in Bay 
Pines, Florida, with the earliest record of treatment dated 
March 2000 and the most current diagnosis being major 
depressive disorder with history of psychotic features.  See 
March 2000 psychiatry outpatient note; August 2006 psychology 
individual therapy note.  Private treatment records reveal 
that he was admitted on two occasions to Manatee Glens with 
Axis I discharge diagnoses of chronic, paranoid type 
schizophrenia.  The veteran also received psychiatric 
treatment while he was incarcerated between January 2001 and 
June 2001.  See records from Manatee County Rural Health 
Services.  Records from the Social Security Administration 
(SSA) reveal that he is in receipt of benefits due to a 
primary diagnosis of schizophrenia.  See Form SSA-831-C3.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board finds that based on the evidence as a whole, a 
medical examination is necessary for the purpose of obtaining 
an opinion as to whether any current diagnosed psychiatric 
disorder is related to service.  This is particularly 
important given the veteran's documented in-service personnel 
issues and his contention that the symptoms for which he 
began receiving treatment ten years after discharge were the 
same as those he had in service but did not seek treatment 
for.  Any recent VA treatment records should also be 
obtained.  

The Board also notes that a specific request to the Bay Pines 
VAMC should be made to search for records from a private 
psychiatrist in Ohio from whom the veteran reported receiving 
treatment between October 1998 and April 1999.  The veteran 
has reported that these private treatment records were 
transferred to the Bay Pines VAMC when he moved to Florida.  
Records from SSA indicate that the private psychiatrist was 
named P. Markovitz.  See March 2000 psychiatry outpatient 
note; August 2007 hearing transcript; Form SSA-3368-BK.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Request any private treatment records 
from Dr. P. Markovitz dated between 
October 1998 and April 1999 from the Bay 
Pines VAMC, as it has been reported that 
these records may have been transferred 
to this facility.  If these records are 
in a retired or archived status, efforts 
should be made to acquire the records.  

2.  Obtain the veteran's psychiatric 
treatment records from the Bay Pines 
VAMC, dated since October 2006.

3.  After the foregoing has been 
completed, schedule the veteran for a VA 
psychiatric examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner and review of the 
folder should be noted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner should 
discuss the significance, if any, of the 
veteran's in-service personnel issues.

A detailed rationale for any opinion 
expressed should be provided.

4.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




